Citation Nr: 0526727	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass.

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
renal mass, status post nephrectomy.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder cancer.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In connection with his appeal, the veteran requested a 
personal hearing before a Veterans Law Judge.  In a July 2004 
statement, however, he withdrew his request and asked that 
his appeal be forwarded to the Board.  

In September 2005, the veteran's representative filed a 
motion to advance this case on the docket, based on the 
veteran's advanced age.  Later that month, the Board granted 
the motion, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

As set forth in more detail below, a remand of this matter is 
required.  This matter is remanded to the Board via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Ace of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining records needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  This duty extends to an individual 
attempting to reopen a finally decided claim.  Id.  

With respect to records from a Federal department or agency, 
VA is required by regulation to make as many requests as are 
necessary to obtain relevant records.  VA may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004). 

In this case, the veteran has reported that he was treated at 
the Oaknoll Naval Hospital and at the Moffett Air Field 
dispensary from 1970 to 1986.  A review of the record 
indicates that the RO contacted the National Personnel 
Records Center (NPRC) in May 2002 and requested such records.  
Although the NPRC responded that additional information was 
necessary, no additional action was taken.  

The veteran has also reported that he has been treated at the 
medical facility at Mather Air Force Base (AFB) since 1986.  
Although the NPRC provided inpatient treatment records from 
Mather AFB from February and November 1987, no additional 
records were provided and the RO made no subsequent request 
for such records.  

The veteran also reported that he had been evaluated at 
McClellan Air Force Base in 2002 for Agent Orange exposure.  
It does not appear that an attempt was made to obtain these 
records.  

The veteran also reported that he has been treated at the 
Sacramento VA Medical Center (VAMC) in Mather, California, 
since 1990.  Although some records from this facility have 
been associated with the claims folder, the record contains a 
conspicuous gap.  Specifically, while records dated from July 
to October 1990, and from August 2000 to June 2003 have been 
associated with the claims folder, the remaining records have 
not yet been requested.  

In view of the foregoing, a remand of this matter is 
necessary to make additional attempts to obtain the records 
discussed above from the appropriate Federal department or 
agency.  38 C.F.R. § 3.159(c)(2) (2004). 

With respect to records not in the custody of a Federal 
department or agency, the VCAA obligates VA to make 
"reasonable efforts" to obtain them.  Such efforts will 
generally consist of an initial request for the records, and 
if such records are not received, at least one follow-up 
request.  A follow-up request is not required if the response 
to the initial request indicates that the records sought do 
no exist or that a follow-up request would be futile.  38 
C.F.R. § 3.159(c)(1) (2004).

In this case, the veteran has identified records from private 
providers which have not yet been obtained.  For example, he 
identified records from Jong Chen, M.D., for the period from 
1995 to 1996.  He also reported that he had undergone bypass 
surgery and a right knee replacement at Mercy General 
Hospital in 1995 and 1990, respectively.  

In view of the foregoing, a remand of this matter is 
necessary to make additional attempts to obtain these 
records.  38 C.F.R. § 3.159(c)(1) (2004). 

Finally, the Board notes that the veteran has indicated that 
all records pertinent to his claims are available through 
various sources, such as "Regular Champus prior to 1995, 
Medicare and Champus after 1995; Supplemental Insurance with 
The Retired Officers Association from 1970 through 2002 and 
the start of Tri Care for Life since its inception."  

The veteran is advised, however, that he has an obligation to 
provide specific information by which to identify and locate 
his medical records.  This specific information includes the 
custodian holding the records, the approximate time frame 
covered by the records, and the condition for which he was 
treated by such providers.  38 C.F.R. § 3.159(c)(1)(i).  The 
veteran must also authorize the release of any existing 
records, if necessary. 38 C.F.R. § 3.159(c)(1)(ii).  Thus, if 
the veteran wishes VA assistance in obtaining medical records 
of treatment received through Champus, Tri Care, and the 
like, he must specifically identify the treatment provider, 
the dates of treatment, etc., and authorize the release of 
such records.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the NPRC or 
other appropriate repository of records 
and request post-service treatment 
records pertaining to the veteran as 
follows:  (1) from the Oaknoll Naval 
Hospital and the Moffett Air Field 
dispensary from 1970 to 1986; (2) from 
the medical facility at Mather AFB since 
1986, not including inpatient treatment 
records from February and November 1987, 
which have already been obtained; and (3) 
from McClellan AFB in 2002.  All efforts 
to obtain such records should be 
documented in the claims folder.  If the 
RO is unable to obtain any of the 
records, the veteran should be so 
advised.  

2.  The RO should also contact the 
Sacramento VAMC in Mather, California, 
and request treatment records pertaining 
to the veteran for the periods from 
October 1990 to August 2000, and from 
June 2003 to the present.  All efforts to 
obtain such records should be documented 
in the claims folder.  If the RO is 
unable to obtain any of the records, the 
veteran should be so advised.  

3.  After obtaining any additional 
information or release deemed necessary, 
the RO should contact Jong Chen, M.D. and 
Mercy General Hospital and request 
treatment records pertaining to the 
veteran, as discussed above.  

4.  After completing the above and any 
additional development deemed necessary, 
the RO should review the claim.  If the 
benefits sought on appeal are not 
granted, the veteran and any 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


